 



Exhibit 10.16
FIRST AMENDMENT
TO
CHANGE IN CONTROL PLAN
     Pursuant to the powers and procedures for amendment of the IONA
Technologies PLC Non-Executive Directors Change in Control Plan (the “Plan”),
described in Section VIII of the Plan, the Board of Directors of IONA
Technologies PLC (the “Company”) hereby amends the Plan as follows:
     1. Section IV of the Plan is hereby amended by deleting the second sentence
of subsection (B) thereof in its entirety and substituting the following in lieu
thereof:
          “Payment of the Additional Board Service Fee shall be made in a
lump-sum payment on the effective date of the Change in Control.”
     2. Section VIII of the Plan is hereby amended by adding the following
subsection (J) immediately following subsection (I) thereof:
          “J. Section 409A. Notwithstanding any other provision herein to the
contrary, to the extent that any payment to be made pursuant to this Plan is
determined to constitute “nonqualified deferred compensation” within the meaning
of and subject to Section 409A of the Code (“Section 409A”) such payment shall
not be made prior to the date that is the earlier of (i) six months and one day
after the recipient’s separation from service with the Company and all other
members of the Group, or (ii) the recipient’s death. The terms of this
subsection (J) shall only apply if the recipient is a “specified employee”
(within the meaning of Section 409A) on the date of such separation from
service, and shall only apply to the extent the delay of such payment is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A.”
     3. Except as amended herein, the Plan is hereby confirmed in all other
respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Board has caused this First Amendment to the Plan
to be duly executed on this 29th day of November, 2007.

            IONA TECHNOLOGIES PLC,
an Irish public limited company
        By:   /s/ Peter M. Zotto         Name:   Peter M. Zotto        Title:  
Chief Executive Officer   

2